1                                                           HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
     DINO CONSTANCE,                                    No. 3:15-cv-05426-RAJ
11
                             Petitioner,
12      v.
13                                                      ORDER
     DONALD HOLBROOK,
14
15                           Defendant.
16
17
                                       I.     INTRODUCTION
18
             This matter comes before the Court on three motions field by Petitioner Dino
19
     Constance (“Petitioner”). First, Petitioner filed a motion for an indefinite extension to
20
     file a motion for reconsideration on the Court’s Order Denying Petitioner’s Motion to
21
     Appoint Counsel. Dkt. # 103. Petitioner also “request[ed] a second appointment of
22
     counsel to file a civil suit against [a prison official]” and his prison facility for violating
23
     his right to access the courts. Dkt. # 103. Id. at 2. Five days later, Petitioner filed a
24
     supplement to his motion, noting that the “primary purpose [of his prior motion] was to
25
     request a stay in the previous matter,” as opposed to a request for appointment for
26
     counsel. Dkt. # 104. Several days later, Petitioner filed a motion in which he requested a
27
28   ORDER – 1
1    30-day extension in place of his request for an indefinite extension to file a motion for
2    reconsideration. Dkt. # 105. He also “renew[ed] [his] secondary request for appointment
3    of counsel to sue DOC/CRCC for interference with access to the courts.” Id. at 1.
4    Petitioner further moved the Court to enter an order compelling staff at the prison who
5    are in possession of his typewriter to return it immediately. Id. The Court will consider
6    each request in turn.
7                                       II.    DISCUSSION
8           On February 26, 2021, Petitioner, proceeding pro se while incarcerated, moved the
9    Court for a 21-day extension to file a motion for reconsideration on the Court’s order,
10   which was due on March 2, 2021, citing limited access to the law library due to COVID
11   restrictions. Dkt. # 98. The Court granted the request and extended the deadline to
12   March 25, 2021. Dkt. # 99. On March 22, 2021, Petitioner filed a motion seeking an
13   additional 21-day extension based on his broken typewriter, upon which he depends for
14   drafting his motion due to his injured right hand that precludes him from writing. Dkt.
15   # 100 at 1. The Court granted the second request for an extension of time. Dkt. # 102.
16   A. Extension of Time to File Motion for Reconsideration
17          Petitioner’s pending request for an extension of 30 days is based on similar
18   reasoning—his challenges in obtaining his typewriter, which he requires to draft motions
19   due to his injury. A court may, for good cause, extend the time by which an act must be
20   done if a request is made before the original time expires. Fed. R. Civ. P. 6(b).
21   According to Local Rule 7(j), “[a] motion for relief from a deadline should, whenever
22   possible, be filed sufficiently in advance of the deadline to allow the court to rule on the
23   motion prior to the deadline,” unless the motion is based on a “true, unforeseen
24   emergency.” Local Rules W.D. Wash. LCR 7(j). In the prior motion for an extension of
25   time, Petitioner alleged that his right hand was injured, and he was therefore unable to
26   write a lengthy motion by hand. Dkt. # 100 at 1. The Court found that Plaintiff provided
27   good cause for an extension of time based on his inability to draft his motion by hand and
28   ORDER – 2
1    the confirmed breakdown of his typewriter. See Dkt. 100 at 2.
2           Petitioner now seeks an additional extension for 30 days due to challenges in
3    getting the typewriter fixed again and then obtaining it from prison officials once it was
4    returned to the prison facility. Dkt. # 105 at 1. Petitioner also cites limited law library
5    access as a reason for an extension. Id. The Court recognizes the ongoing challenges
6    associated with COVID-related restrictions and finds no reason to doubt Petitioner’s
7    allegations of delay in obtaining his typewriter. The Court also notes that Petitioner
8    moved for an extension in advance of the deadline. See Dkt. # 103. The Court therefore
9    GRANTS Petitioner’s motion for an extension of time to 30 days from the date of this
10   Order. Dkt. # 105.
11
     B. Request for Appointment of Counsel for Interference With Access to the Courts
12   Claim
13          Plaintiff also seeks to “renew” his “secondary request for appointment of counsel

14   to sue [the Department of Corrections and his facility] for interference with access to the

15   courts.” Dkt. # 105 at 1. The Court reiterates the law on the appointment of counsel as

16   provided in its prior order denying Petitioner’s motion for appointment of counsel. Dkt.

17   # 97. A plaintiff does not have a right to counsel in civil cases, including federal habeas

18   petitions. See Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981) (civil cases);

19   McCleskey v. Zant, 499 U.S. 467, 495, 111 S. Ct. 1454, 1471, 113 L. Ed. 2d 517 (1991)

20   (federal habeas cases). In federal habeas proceedings, a district court may appoint

21   counsel to a financially eligible person when “the interests of justice so require.” 18

22   U.S.C. § 3006(A).

23          In certain cases, “exceptional circumstances” may warrant the appointment of

24   counsel for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1). Agyeman v. Corrs.

25   Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). “A finding of exceptional

26   circumstances requires an evaluation of both ‘the likelihood of success on the merits and

27   the ability of the petitioner to articulate his claims pro se in light of the complexity of the

28   ORDER – 3
1    legal issues involved.’” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)
2    (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). A plaintiff must,
3    however, plead facts that show he has an insufficient grasp of his case or the legal issue
4    involved and an inadequate ability to articulate the factual basis of her claim. Agyeman,
5    390 F.3d at 1103. Although most parties would benefit from representation by an
6    attorney, that is not the standard for appointment of counsel in a civil case. See Rand v.
7    Roland, 113 F.3d 1520, 1525 (9th Cir. 1997), overruled on other grounds, 154 F. 3d 952
8    (9th Cir. 1998) (finding that a pro se litigant may be better served with the assistance of
9    counsel is not the test). A plaintiff must show exceptional circumstances.
10          Here, Petitioner moves the Court to appoint counsel to file a new claim against the
11   Department of Corrections and his own prison facility “for interference with access to the
12   courts.” Dkt. # 105 at 1. Similar to his prior request for appointment of counsel related
13   to his federal habeas petition, Petitioner has not demonstrated exceptional circumstances
14   that warrant appointment of counsel. Nor has he provided any compelling arguments to
15   suggest his claim is likely to succeed on the merits beyond asserting that prison staff
16   “simply must learn some respect for the court’s timelines and inmates’ deadlines or
17   problems like this will never end.” Id. Moreover, such a claim is not particularly
18   complex. Petitioner’s pro se filings have shown that he has sufficient ability to articulate
19   legal arguments. The Court finds no reason why he is unable to articulate a claim against
20   prison officials for failing to timely provide him with his typewriter. For these reasons,
21   the Court DENIES his request for counsel on this claim. Id.
22   C. Request for Order Compelling Return of Property
23          Petitioner requests that the Court issue an order compelling prison staff who are in
24   possession of his typewriter to return it to him immediately. Dkt. # 105 at 1. In the April
25   19, 2021 motion, Petitioner indicated that the typewriter was fixed and picked up by
26   prison officials three days earlier on April 16, 2021. The Court expects that the
27   typewriter is now in the possession of Petitioner. Having granted Petitioner a 30-day
28   ORDER – 4
1    extension in which to file his motion for reconsideration, the Court DENIES Petitioner’s
2    request for an order compelling the return of his typewriter as moot. Id. Having
3    considered all of Petitioner’s challenges, the Court expects that Petitioner should have no
4    further difficulties in filing a motion, if he chooses to do so, within the 30-day deadline.
5                                      III.   CONCLUSION
6           For the foregoing reasons, the Court ORDERS the following:
7           1) Petitioner’s request for an extension of time to 30 days from the date of this
8           Order to file a motion for reconsideration on the Court’s Order Denying
            Petitioner’s Motion to Appoint Counsel, Dkt. # 105, is GRANTED;
9
            2) Petitioner’s request for appointment of counsel to file an action based on
10          interference with access to the courts, Dkt. # 105, is DENIED; and
11
            3) Petitioner’s request for an order compelling a return of property, Dkt. # 105, is
12          DENIED as moot.

13
14          DATED this 28th day of April, 2021.

15
16
                                                       A
                                                       The Honorable Richard A. Jones
17                                                     United States District Judge
18
19
20
21
22
23
24
25
26
27
28   ORDER – 5
